PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Worthley, Lawrence, Kenneth
Application No. 16/699,573
Filed: November 30, 2019
For: Clear Vinyl, Roll Down - Roll Up Flat Punching Bag Sheet

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 01, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, March 24, 2021, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on June 25, 2021. A Notice of Abandonment
was mailed October 21, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) and (3) above.


The Office acknowledges the response submitted with the present renewed petition.  However, the claims do not contain the proper status identifiers for each claim (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
For petitioner’s convenience below are some samples of how the claims should be presented. 


    PNG
    media_image2.png
    734
    975
    media_image2.png
    Greyscale

In regards to item (3), the renewed petition filed on February 01, 2022, is deficient in that it is not properly signed, the Office acknowledges the signature for the certificate of mailing however, the section which contains the “statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional” is missing.

For these reasons, the present petition cannot be granted at this time.  

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistance is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to 

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450


In addition, for petitioner convenience the following link is also available to assist petitioner in preparing a proper response to the outstanding Office action:  https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 








/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).